


EXHIBIT 10.1
Bank version /Client version
 




Credit Facility Agreement
Regarding an Umbrella Credit Facility in the amount of
EUR 30,000,000.00
dated August 07, 2014








IPG Laser GmbH
Siemensstrasse 7
57299 Burbach
(the "Borrower")






and










Deutsche Bank AG
Filiale Deutschlandgeschäft
An den Dominikanern 11 - 27
50668 Cologne
(the "Bank")








enter into the following agreement (the "Credit Facility Agreement") pursuant to
which the Bank makes available a revolving umbrella credit facility to the
Borrower (the "Umbrella-Credit Facility") on the basis of the Bank’s General
Business Conditions (Allgemeine Geschäftsbedingungen):






--------------------------------------------------------------------------------




§ 1 - PARTIES


Borrower:
IPG Laser GmbH
Bank:
Deutsche Bank AG Filiale Deutschlandgeschäft, Cologne



§ 2 - UMBRELLA-CREDIT FACILITY:
(1)
Aggregate Facility Amount

The Bank makes available to the Borrower a credit facility in the amount of up
to
Euro 30,000,000.00 (in words: Euro thirty million) ("Aggregate Facility
Amount").
The Aggregate Facility Amount is divided into the following facilities:
(a)
Facility 1: revolving cash credit facility in the amount of up to Euro
14,000,000.00

(b)
(in words: Euro fourteen million) ("Facility 1").

(c)
Facility 2: revolving guarantee facility in the amount of up to Euro
16,000,000.00

(d)
(in words: Euro sixteen million) ("Facility 2").

Facility 1 and Facility 2 together named as “Facilities”.


(2)    Term of the Facilities
The Facilities are available until July 31st, 2017 ("Term of the Umbrella-Credit
Facility").


(3)
Purpose

(a)
The proceeds of Facility 1 shall be applied towards purposes of financing
short-term working capital requirements, especially financing of the outstanding
accounts receivables and inventories of the Borrower as well as - pursuant to §
4 - of companies of which a Borrower directly or indirectly owns a majority
interest according to § 16 of the German Stock Companies Act (Aktiengesetz)
("Subsidiaries"). For purposes of this Credit Facility Agreement only the IPG
Photonics (Beijing) Fiber Laser Technology Company Limited, Beijing, China is
deemed to be a Subsidiary (irrespective of § 16 of the German Stock Companies
Act).

The use of Facility 1 for acquisitions irrespective of form, duration and amount
will require the prior consent of the Bank.
(b)
The proceeds of Facility 2 shall be applied towards the issuance of Guarantees
upon instruction of the Borrower as well as - pursuant to § 4 - of its
respective Subsidiaries.







--------------------------------------------------------------------------------




(4)
Definitions

In this Credit Facility Agreement the following words and terms are defined as
specified below:
"Banking Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in Cologne.
"EONIA" means the Euro OverNight Index Average as determined by the European
Central Bank for each Target-day. On days which are not a TARGET-day the EONIA
as determined on the immediately preceding TARGET-day shall apply. If no EONIA
is available on a Target-day the Bank will determine the applicable reference
interest rate in accordance with section 315 German Civil Code (BGB) on the
basis of the quotations for overnight funds in the European interbank market.
"EURIBOR" means the interest rate per annum for deposits in Euro for the
relevant interest period displayed on page 248 of the Telerate screen or a
respective succeeding screen replacing page 248 for 11.00 a.m. Brussels time two
TARGET-days prior to the disbursement/the commencement of the respective
interest period. If the EURIBOR cannot be determined two TARGET-days prior to
the first interest period, the Bank and the Borrower will negotiate the interest
rate for the relevant interest period. The Bank is not obligated to disburse the
loan unless an agreement about the applicable interest rate has been reached.
The Bank is released from its obligation to disburse the loan if an agreement
about the applicable interest rate is not reached within 15 days. If the EURIBOR
for an interest period following the first interest period cannot be determined
two TARGET-days prior to the commencement of the relevant interest period the
Bank will determine interest for the relevant interest period based on interest
rates customary in the European interbank market for the particular interest
period plus the agreed margin.
"Financial Indebtedness" means any indebtedness for or in respect of (i) moneys
borrowed, (ii) any letters of credit issued and acceptances accepted or issued,
which had been discounted, (iii) any amount raised pursuant to any note purchase
facility or the issue of bonds, notes, debentures, loan stock or any similar
instrument, (iv) lease contracts which would, in accordance with orders or
statements of practice of the Federal Ministry of Finance or GAAP under the
applicable law as the case may be, be treated as a finance or operating lease,
(v) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis), (vi) any amount raised under any other
transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing, (vii) any derivative transaction entered into
in connection with protection against or benefit from fluctuation in any rate or
price (and, when calculating the value of any derivative transaction, only the
marked to market value shall be taken into account), (viii) any
counter-indemnity obligation in respect of a guarantee, indemnity, bond, standby
or documentary letter of credit or any other instrument issued by third parties
unless both obligations are reported, the primary obligation on and the
obligation of the counter-indemnity on or below, the same balance sheet; and
(ix) the amount of any liability in respect of any guarantee or indemnity for
any of the items referred to in paragraphs (i) through (viii) above, (x) a
guarantee, surety or other obligation for any of the obligations listed in
paragraphs (i) through (ix), and (xi) provisions for pension obligations.
"TARGET-day" is any day on which the Trans-European Automated Real Time Gross
Settlement Express Transfer System is open for the settlement of payments in
Euro.




--------------------------------------------------------------------------------






§ 3 - UTILIZATION
(1)
Cash Credit Facility

Facility 1 may be utilized by way of:
(a)
Cash Credit

Current account cash advances ("Cash Credit") in Euro on the account of the
Borrower with IBAN DE34460700900028025500, BIC DEUTDEDK460.
(b)
EURIBOR-Fixed Interest Loan

Loans with fixed interest rates on the basis of EURIBOR with interest periods of
1, 3, or 6 months which may, however, not extend beyond the Term of Facility 1
(“Interest Period”) (“EURIBOR-Fixed Interest Loan”) in Euro after a utilization
request by the Borrower. The minimum amount for utilizations by way of
EURIBOR-Fixed Interest Loan is
Euro 250,000.00 (in words: Euro two hundred fifty thousand) or an integral
multiple thereof.
Each utilization request must be delivered to the Bank by 10:00 a.m. Frankfurt
am Main local time two Banking Days before the day on which disbursement is to
be made or on which, a new Interest Period would begin, respectively. The
utilization request must specify the designated amount of the utilization and
the duration of the Interest Period and shall be irrevocable.
If an Interest Period would otherwise end on a day which is not a Banking Day,
that Interest Period will instead end on the next Banking Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
(c)
Utilization in foreign currency

Cash Credit in foreign currency, namely in US Dollar, or with prior consent of
the Bank in every other currency which is freely available, convertible and
transferable in the European interbank market.


(2)
Guarantee Facility

Facility 2 may be utilized as follows:
(a)
Guarantees

Facility 2 may be utilized through sureties (Bürgschaften), sureties upon first
demand (Bürgschaften auf erstes Anfordern), guarantees (including bonds and
standby letters of credit) or guarantees upon first demand (Garantien auf erstes
Anfordern) issued upon instruction of the Borrower ("Guarantees") in EUR and if
individually agreed upon also in foreign currency. Unless otherwise agreed on a
case by case basis, the instructions to issue the Guarantees shall be given
using the wording in each case prepared by the Bank.
Guarantees and sureties other than bid bonds, advance payment bonds, performance
bonds and warranty bonds requires the consent by the bank before issuance.




--------------------------------------------------------------------------------






(b)
Special Conditions for Guarantee Business

In addition, the Special Conditions for Guarantee Business of the Bank
(Bedingungen für das Avalgeschäft), as attached to this Credit Facility
Agreement, shall apply, which take priority over the Bank’s General Business
Conditions.
(c)
Conditional Acceptance

Before accepting an instruction to issue a Guarantee, the Bank is entitled to
consider such instruction with respect to its feasibility under legal,
economical and policy aspects and to refuse acceptance, as the case may be.
(d)
Duration of Guarantees

Each Guarantee shall be limited in time and shall not exceed a term of 3 years.
Where a Guarantee does not qualify for a limited term, the economic lifetime
(until the expected expiration of the Guarantee) shall not exceed 3 years.
(e)
Guarantees in foreign currency

Instructions can been given for Guarantees to be issued in foreign currency,
namely in US Dollar, or with prior consent of the Bank in every other currency
which is freely available, convertible and transferable in the European
interbank market up the Aggregate Facility Amount of Facility 2.


§ 4 - UTILIZATION OF THE CREDIT FACILITY BY SUBSIDIARIES
(1)
Utilization by Subsidiaries

Subsidiaries of the Borrower may - in deduction from the respective Facility 1
or 2 and based on the corporate guarantee by the Borrower (hereinafter the
"Corporate Guarantee") as set out in the Annex to this Credit Facility Agreement
- draw credits and use banking products (hereinafter: "Subsidiary Facilities")
within the banking business relationship at domestic or foreign branches and /
or subsidiaries of the Bank (hereinafter “Lending Office”) in compliance with
the following conditions. No Lending Office shall be obliged hereby to make
available Subsidiary Facilities.
The utilization of Subsidiary Facilities by the respective Subsidiary shall be
based on separate facility agreements concluded or to be concluded between the
respective Subsidiary and the Lending Office.
(2)
Allocation of Subsidiary Facilities

The current allocation of the Subsidiary Facilities to the respective
Subsidiaries as well as to the respective Lending Offices shall be reflected in
Annex 1 as attached to the Corporate Guarantee at any point of time. In case of
a change of the current allocation of the Subsidiary Facilities, Annex 1 of the
Corporate Guarantee shall be amended accordingly; in case of such amendment, the
provisions contained in this Credit Facility Agreement shall remain unaffected.
(3)
Exemption from Banking Secrecy

Vis-a-vis the other Lending Offices the Borrower releases the Bank from the
obligations of Banking Secrecy with respect to all matters concerning this
Credit Facility as well as the Subsidiary Facilities.




--------------------------------------------------------------------------------






§ 5 - REPAYMENT
(1)
The Borrower will repay all amounts outstanding in full at the latest at the end
of the Term of the Facilities unless otherwise agreed.

(2)
If after the termination of Facility 2 Guarantees are outstanding - also under
Subsidiary Facilities, as the case may be - and the collateral provided to the
Bank or Lending Office (taking into account the Corporate Guarantee to be
provided according to § 4) does not cover the full amount of any risk resulting
from such Guarantees the Borrower shall procure that the Bank be released within
a reasonable period of time from its obligations under such Guarantees and - in
case of Subsidiary Facilities - ensure that the respective Lending Office be
released by the respective Subsidiary from its obligations under such
Guarantees. The Borrower is entitled to provide the Bank and/or the Lending
Office, respectively, instead with security by pledge of an amount in cash in
the relevant currency of the Guarantee, or to procure that the respective
Subsidiary provide such security in cash. With regard to Guarantees issued under
Facility 2, Section 10 of the Conditions for Guarantee Business remains
unaffected.



§ 6 - INTEREST / COMMISSIONS / FEES
(1)
General

(a)
Authorization for debiting

The Bank is entitled to debit due interest, commissions, expenses, charges and
fees to the account of the Borrower with IBAN DE34460700900028025500, BIC
DEUTDEDK460.
(a)Credit Commission
For holding available the Facility 1 the Bank charges a current credit
commission in the amount of 0.50% p.a. of the amount of Facility 1. If the Bank
tolerates an overdraft of the amount of the respective Facility, despite its not
being obliged to do so, the Bank will charge on the amount exceeding the amount
of the respective Facility the credit commission in addition to the increased
interest rate for overdrafts.
The credit commission will be calculated on the basis 30/360 and is due
quarterly in arrears and upon termination of the Facility 1.
(c)
Arrangement Fee

For the granting of this Umbrella-Credit Facility the Bank charges a one-off
arrangement fee of EUR 15.000,00 (in words: Euro fifteen thousand). The
arrangement fee will become due upon effectiveness of the Credit Facility
Agreement.
(d)    Default Interest
If the Borrower fails to pay any amount payable by it under this Credit Facility
Agreement, interest shall accrue on the overdue amount (excluding overdue
interest) from the due date up to the date of actual payment at a rate of 5
percentage points above the ECB base rate in accordance with Section 288 German
Civil Code (BGB). The right to assert claims for further damages remains
unaffected.




--------------------------------------------------------------------------------




(2)
Facility 1

(a)
Interest rate for current account cash advances

The calculation of interest rates for cash advances on current accounts will be
based on the following terms and conditions:
The rate of interest per annum for current account cash advances in Euro is the
sum of the monthly EONIA-average rate and the margin.
The margin is 1.25 % p.a..
Interest will be calculated on the basis 30/360. Amounts will be due and payable
quarterly in arrears and upon termination of the Facility 1.
The monthly EONIA-average rate is the interest rate as determined by the Bank at
the end of each month for that respective month as the monthly average of the
European Over-Night Indexed Average.


(b)
Interest for EURIBOR-Fixed Interest Loans

The rate of interest for Fixed Interest Loans in Euro is the percentage rate per
annum which is the sum of the applicable EURIBOR for the agreed interest period
and the margin.
The margin is 1.00 % p.a..
Interest will be calculated by calendar days on the basis actual / 360. Interest
is due and payable at the end of the respective interest period, in case of
interest periods longer than six months after six months and at the end of the
respective interest period.
(c)
Utilization in foreign currency

The interest rate for utilizations in foreign currency and its payment will be
agreed upon in advance on a case by case basis.


(3)
Facility 2

(a)
Commission on Guarantees

Unless otherwise agreed, the commission on Guarantees is 1.00% p.a., minimum EUR
300.00 p.a. (respectively EUR 75.00 per quarter) until further notice and has to
be paid for each of the requested individual Guarantees and not for the
upholding of this Facility 2.
The commission on Guarantees will be calculated on the basis 30/360 for each
quarter and is due in advance.
(b)
Issuance Fee

For each issuance (as well as for each amendment) of a Guarantee the Borrower
will pay an issuance fee in the amount of EUR 125.00 for each Guarantee drafted
by the Bank and EUR 200.00 for each Guarantee drafted by third parties.




--------------------------------------------------------------------------------






(c)
Application of the List of Prices and Services

In addition, the Trade Finance List of Prices and Services for Corporate Clients
in Germany (the “List of Prices and Services”) shall apply, which the Borrower
can either access on the Internet website www.db.com/gtb/plv or which will be
provided to the Borrower upon request.
(d)
Remuneration for special services in connection with Guarantees

The Bank reserves the right to demand further remuneration for services rendered
for which no charge is indicated in the List of Prices and Services and which
exceed the standard handling of a Guarantee (from the instruction to issue the
Guarantee until its discharge) (e.g. wordings which require special scrutiny or
in case of contentious procedures). The remuneration will be calculated by the
Bank based on the actual expenditure of time and manpower.


§ 7 - COLLATERAL
In exchange to the existing security, the following collateral shall be provided
by the Borrower:
Individual Corporate guarantee by IPG Photonics Corporation, Oxford, MA 01540,
USA, in form and content satisfactory to the Bank in the amount of EUR
30,000,000,00 (in words: Euro thirty million).


§ 8 - CONDITIONS OF UTILIZATION
The Borrower may utilize this Credit Facility once the following Conditions
Precedent are fulfilled and none of them has been revoked or cancelled and as
long as no event of default is outstanding which constitutes or, with the expiry
of a grace period and/or the giving of a notice may constitute the right to
terminate the Credit Facility Agreement for reasonable cause:
(1)
The Bank has received all documents and evidence listed below in form and
content satisfactory to the Bank and none of these turned out to be wrong:



(a)
All information required by law (§ 1 subpara. 6 of the German Money-Laundering
Act (GwG)) regarding the beneficial owner/s and the Declaration of the Borrower
according to the GWG with regard to this Credit Facility Agreement.

(b)The agreed collateral as set out under §7 is in full force and effect.


(2)
The Borrower is not in default with any obligation vis-à-vis the Bank set out in
§9 GENERAL UNDERTAKINGS or other material obligation under this Credit Facility
Agreement.



The Bank may allow utilization without the above conditions being satisfied. The
obligation of the Borrower to comply with the conditions of utilization remains
unaffected hereby unless the Bank has definitely and expressly waived compliance
with certain conditions in writing.




--------------------------------------------------------------------------------




§ 9 - General Undertakings
According to the GwG the Borrower undertakes to present to the Bank any
information required by law (§ 1 subpara. 6 GwG) regarding the beneficial
owner/s and to inform the Bank voluntarily and immediately about any change
during the Term of the Facility (§ 4 subpara. 6 and § 6 subpara. 2 no. 1 GwG).
Until all liabilities under this Credit Facility Agreement have been fully and
finally discharged the Borrower undertakes the following obligations:
(1)
Information

The Borrower undertakes to keep the Bank always informed of its current economic
condition and, as the case may be, the current economic condition of its group
of companies.
For this purpose the Borrower will, in particular, immediately upon completion
and in any event within 9 months after the end of each of its financial years
provide the Bank with
-
An original of its audited financial statement, at least with the content
required by law and including appendix and management report;

-
the audited consolidated financial statement (consolidated balance sheet,
consolidated statement of income and explanatory notes to consolidated financial
statement) together with the group management report of the Borrower’s group of
companies including the respective auditor’s reports;

-
A revolving 1 year forecast for the group and the borrower (each in content and
credit assessment satisfactory to the bank);

Should the financial statement not need to be audited, the executed copy to be
submitted to the Bank has to be duly signed by all managing directors, resp. all
general partners.
Furthermore, the Borrower will provide the Bank with quarterly reports for IPG
Photonics Corp. as published and for IPG Laser GmbH an unaudited profit & loss
statement and balance sheet.
The Borrower will provide upon the Bank’s demand further information and
documents which give insight into its economic condition as well as information
on earning capacities and financial circumstances of the guarantors.
The Borrower will inform the Bank immediately in case material adverse changes
or divergences in regard to the information given or documents handed over
(including plan figures and projections) occur or in case it becomes apparent or
there is evidence indicating that information given or documents handed over are
incomplete or incorrect.
(2)
Purpose

As far as the Umbrella-Credit Facility (or single Facilities) has/have been
assigned to a specified purpose, the Borrower undertakes to provide the Bank
upon its demand with proof that the Facility has been used for the agreed
purpose by furnishing appropriate documents.
The Bank is not obligated to the Borrower to verify that the Umbrella-Credit
Facility has been used for the agreed purpose.




--------------------------------------------------------------------------------




(3)
Pari Passu / Negative Pledge

The Borrower undertakes not to provide and to ensure that affiliated companies,
its shareholders or any others person do not provide, any collateral over its
assets or guarantees to third parties for similar credit facilities of the
Borrower or any other person and not to incur any liabilities and to ensure that
such liabilities are not incurred which require the provision of such
collateral/guarantees of any kind for such credit facilities to third parties
without allowing the Bank to participate in this security before or at the same
time and in the same rank or providing the Bank with equivalent security (Pari
Passu). Exception are made for
(a)
a collateralized accumulated new Financial Indebtedness up to an amount of Euro
5,000,000.00 (in words: Euro five millions) or

(b)
supplier’s collateral as is common in trade or industry and banking collateral
as required by banks´ general business conditions.



(4)    Change of control
The parties to this agreement agree that the current ownership in the Borrower
represents an essential basis for the Bank’s preparedness to grant the Facility
and any utilization thereunder.
If a Change of Control occurs, the parties will negotiate, prior to the
occurrence of such a change, an agreement satisfactory to both sides on the
continuation of this Credit Facility Agreement on changed terms and conditions,
e.g. in respect of interest rates, collateral, or other agreements.
A “Change of Control” occurs, if another person assumes or acquires, or it is
found to hold at least 30 % percent of voting rights of the Borrower. Voting
rights shall be assigned according to section 30 of the German Securities
Acquisition and Takeover Act (Gesetz zur Regelung von öffentlichen Angeboten zum
Erwerb von Wertpapieren und von Unternehmensübernahmen (WpÜG)).


(5)
Credit agreements with other financial institutions

The Borrower will inform the Bank about future credit agreements or about
material changes in existing credit agreements with other financial institutions
(e.g. increases, terminations or demands for additional collateral) exceeding an
accumulated amount of EUR 3,000,000,00 (in words: Euro three million) in advance
if they are under negotiation and otherwise immediately upon their
effectiveness. A table of the credit facilities of the group (lender, amount,
maturity, purpose, collateralization) to be provided on Banks demand.
Where the Borrower is using credit by way of guarantee with several lenders, the
Borrower will utilize Facility 2 in such a way that the utilization does not
result in a concentration of risk (e.g. through certain types of guarantee) with
the Bank in comparison to the other lenders.








--------------------------------------------------------------------------------




(6)    Information and cooperation regarding credit by way of guarantee
The Borrower will, upon request, provide the Bank for each Guarantee issued with
all information and appropriate documentation on the claim secured by the
Guarantee, and will, in case a demand under the Guarantee is imminent, furnish
the Bank with all information and documentation the Bank deems necessary in
order to verify the validity of such demand, give the Bank all reasonable
support in this respect and, for this purpose, nominate and place at the Bank’s
disposal qualified and competent employees.


§ 10 - TERMINATION FOR REASONABLE CAUSE WITHOUT NOTICE
A reasonable cause which entitles the Bank to terminate this Credit Facility
Agreement without notice according to no. 19 section 3 of the General Business
Conditions is also and especially given if:


(1)
the Borrower does not comply with the General Undertakings set out in §9 or
other material obligations under this Credit Facility Agreement or under any
collateral agreement entered into in connection with this Credit Facility
Agreement, or



(2)
a Change of Control occurs and the parties do not reach an agreement on the
continuation of the Credit Facility Agreement on changed terms and conditions,
e.g. in respect of interest rate, collateral, or other agreements, in due time,
or



(3)
any other Financial Indebtedness of the Borrower is not paid when due or is
declared, or capable of being declared,] due and payable by any creditor(s)
thereof prior to its agreed maturity by reasons of the occurrence of an event of
default (howsoever described) and the aggregate of all such Financial
Indebtedness exceeds an amount of EURO 3,000,000.00 (in words: Euro three
million) or the equivalent thereof in any other currency or currencies (“Cross
Default”).



§ 11 - MISCELLANEOUS
(1)
Hedges

If the Bank and the Borrower have entered or will enter into hedging
transactions covering interest or currency risk which may also arise from this
Credit Facility Agreement, a termination of this Credit Facility Agreement will
have no effect on the validity and continuation of such hedging transactions.
Nothing in this clause shall oblige the Bank to enter into hedging transactions
with the Borrower.


(2)
Foreign exchange risk

Any utilization in foreign currency must be repaid in the same currency,
irrespective of changes in the exchange rate which may have taken place in the
meantime. Amounts outstanding in foreign currency will be counted




--------------------------------------------------------------------------------




against the amount of the respective Facility at any time on the basis of the
respective current exchange rate to the Euro, as determined and published by the
Bank on the Internet around 13:00 Frankfurt time of every trading day.
If fluctuations in the exchange rate result in the total amounts outstanding
exceeding the amount of the respective Facility 1 or 2 the Borrower will reduce
this overdraft immediately - by the expiry date of the agreed interest period at
the latest or procure that the Bank be released without delay from its
obligations under the relevant Guarantees. In the meantime, the Bank may demand
security by pledge of an amount in cash and in Euro, namely in the amount the
amounts outstanding exceed the amount of the respective Facility 1 or 2.


(3)
Transfer of the Credit Risk to third parties with disclosure of information

The Bank is entitled to transfer the economic risk of this credit facility, in
whole or in part, to third parties or to use its claims resulting from this
credit facility for refinancing purposes (inter alia by sub-participation,
transfer or pledge of the claims including the respective collateral) and to
provide the relevant information to the respective third parties. Albeit, the
Bank will remain the Borrower´s contractual counterparty in accordance with the
terms and provisions of this Credit Facility Agreement.
The Bank is also entitled to provide the relevant information to persons who
have to be involved in the execution of the transfer due to technical or legal
reasons and who are obligated, contractually or by law or by professional
obligation to confidentiality, to keep all information received confidential,
e.g. auditors, and to credit rating agencies.
Third party within the above meaning can be any member of the European system of
central banks or any special purpose vehicle for refinancing purposes at member
of the European system of central banks.


(4)
Withholding Tax

Any amount payable by the Borrower hereunder will be paid free and clear of and
without deduction of any withholding taxes. Withholding taxes are taxes, duties
or governmental charges of any kind whatsoever which are imposed or levied in,
by or on behalf of the country in which the Borrower is situated, and which are
deducted from any payment hereunder. If the deduction of withholding taxes is
required by law, then the Borrower shall pay such additional amounts as may be
necessary in order that the net amounts received by the Bank after such
deduction shall equal the amount that would have been receivable had no such
deduction been required.


(5)
Expenses and Indemnity

The Borrower shall reimburse the Bank for all reasonable and necessary costs and
expenses in connection with the enforcement and/or preservation of its rights
(in court or extrajudicial) against the Borrower including the enforcement and
realization of collateral.








--------------------------------------------------------------------------------




(6)
Judgment Currency

Payments made by the Borrower to the Bank pursuant to a judgment or order of a
court or tribunal in a currency other than that of the Credit Facility (the
”Facility Currency”) shall constitute a discharge of the Borrower´s obligation
hereunder only to the extent of the amount of the Facility Currency that the
Bank, immediately after receipt of such payment in such other currency, would be
able to purchase with the amount so received on a recognized foreign exchange
market. If the amount so received should be less than the amount due in the
Facility Currency under this Credit Facility Agreement, then as a separate and
independent obligation which gives rise to a separate cause of action the
Borrower is obliged to pay the difference.


(7)
Choice of Law and Jurisdiction

This agreement and all rights or obligations arising hereunder shall in all
respects be governed by, and construed in accordance with, the laws of the
Federal Republic of Germany.
Place of jurisdiction is Köln, Germany. Additionally, each party may be sued at
its head office.
The Guarantor IPG Photonics Corporation as set out in §7 hereby irrevocably
appoints the Borrower as its agent for service of process or other legal summons
in connection with any action or proceedings in Germany arising under this
Credit Facility Agreement. The Guarantor IPG Photonics Corporation irrevocably
waives any objection which it may now or hereafter have that such proceedings
have been brought in an inconvenient forum.


(8)    Amendments
Any amendment to this Credit Facility Agreement is required to be made in
writing.


(9)    Expiration Date / Effectiveness / Appropriation of existing utilizations
(a)
The offer of the Bank to enter into this Credit Facility Agreement expires on
August 31st, 2014 ("Expiration Date").

(b)
This Credit Facility Agreement becomes effective upon receipt by the Bank of
this Credit Facility Agreement duly signed by all parties.

(c)
Upon its effectiveness this Credit Facility Agreement amends the credit
agreement of 18.06.2012 regarding an Umbrella Facility in the amount of EUR
20,000,000.00 including the 1 Amendment dated 01/17/2014. Utilizations under
such credit agreement of 18.06.2012 regarding an Umbrella Facility in the amount
of EUR 20.000.000,00 including the 1 Amendment dated 01/17/2014 will be
accounted as utilization of the Facilities or of the relevant Facility 1 or 2,
respectively.



(d)
Upon the effectiveness of this Credit Facility Agreement and completion of
conditions of utilization the Corporate Guarantee of IPG Laser GmbH as referred
to in § 5 (1) of the Credit Facility





--------------------------------------------------------------------------------




Agreement dated 06/18/2012 and in the version signed on 02/25/2014 will be
replaced by the Corporate Guarantee of IPG Laser GmbH dated 08/06/2014.


(10)
Severability Clause

Should any provision of this Agreement be unenforceable, invalid or void, the
other provisions hereof shall remain in full force and effect.


Declaration according to the GwG
The Borrower hereby confirms the Bank by ticking the box or initial that with
regard to the Credit Facility Agreement he is acting for his own account.


[X] IPG Laser GmbH


This Umbrella Credit Facility Agreement will be cited under the date first above
written.
 
 
 
Deutsche Bank AG
 
 
Filiale Deutschlandgeschäft
 
 
 
 
 
 
 
 
Cologne, 7 August 2014
 
/s/ Eddy Henning /s/ Joachim Gartz
Place, Date
 
 
 
 
 
 
 
 
IPG Laser GmbH
 
 
 
 
 
 
 
 
Burbach, 11 August 2014
 
/s/ Eugene Scherbakov
Place, Date
 
 
 
 
 
 
 
 
Noted and agreed especially regarding § 7 and § 11 (7):
 
 
 
 
 
 
IPG Photonics Corporation
 
 
 
 
 
 
 
 
Oxford, MA, August 11, 2014
 
/s/ Valentin Gapontsev
Place, Date
 
 





